DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially A wearable device worn on a user's body comprising a plurality of power receivers in which at least first and second batteries are mounted and which receive power from the first and second batteries by wireless transmission; a power supply manager that monitors states of the mounted first and second batteries; a communication interface that performs wireless communication with the mounted first and second batteries; a display that provides information to the user; a plurality of limiters that limit the power received by the plurality of power receivers; and a controller which causes the limiters to limit power, which is supplied to a load, according to a power use state of the load in the wearable device and in combination with other limitations recited in the claimed invention.
Regarding claim 6, the prior art of record fails to teach either alone or in combination all of the limitations of claim 6, especially A battery that is mounted in a wearable device comprising a power storage state controller that detects and stores a remaining power storage amount or power storage state information of the electric cell; a communication interface that performs wireless communication with the wearable device and the charger; and a controller that controls the power transceiver, the power storage state controller, and the communication interface, wherein the power storage state controller transmits information of the remaining power storage amount of the electric cell to the wearable device through the communication interface, and transmits the power storage state information of the electric cell to the charger through the communication interface, and the controller stops power transfer from the electric cell to the wearable device when a control command is received from the wearable device through the communication interface in combination with other limitations recited in the claimed invention.
Regarding claims 7-10, the prior art of record fails to teach either alone or in combination all of the limitations of claim 7, especially A power supply system, comprising: a wearable device a plurality of power receivers in which at least first and second batteries are mounted and which receive power from the first and second batteries by wireless transmission; a power supply manager that monitors states of the mounted first and second batteries and a state of a third battery being charged by the charger; a communication interface that performs wireless communication with the mounted first and second batteries and the charger; and a display that provides information to a user, each of the first to third batteries includes: a first electric cell that stores power; 10Application No. Not Yet AssignedDocket No.: 093265-0076 Amendment dated July 9, 2020 First Preliminary Amendmenta power transceiver that transmits power from the first electric cell to the wearable device by wireless transmission and receives power from the charger by wireless transmission to charge the first electric cell; a power storage state controller that detects and stores a remaining power storage amount or power storage state information during charging of the first electric cell; and a communication interface that performs wireless communication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
11/1/2021